DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 9/09/2019 and 4/28/2020 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 9/09/2019 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: on pages 4, 5, 15, and 18, the variables of the equations (expressions 1-4) should be explicitly described for ease of reference.  As a result, to overcome this objection, the specification should provide an explicit explanation of the meaning of variables Cc and 1 in expressions 1-4 on pages 4, 5, 15, and 18 respectively.  A single explanation on page 4, the first time these variables are used, would suffice to overcome this objection.  Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the “correction expression (2)” referenced in the claim should be explicitly provided in the body of the claim itself.  To overcome this objection, explicitly provide the equation of correction expression (2) in the body of the claim with an explanation of the variables used correction expression (2).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
In claim 1, the recitation of “the measurement error being associated with a variation in a supply amount of the reactive gas,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “the measurement error being associated with a variation in a supply amount of the reactive gas,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, 
Claims 2-10 are allowed due to dependency on claim 1.  Claim 12 is considered to incorporate all the limitations of claim 3 and as a result is allowable.
The closest prior art is considered to be Harman (US 4,379,402), Fig. 6 and description therefor (col. 10, line 48 – col. 11, line 20).  Harman teaches a flame ionization detector (FID) (Fig. 6), which involves, as is claimed, mixing of an exhaust gas (“SAMPLE IN” IN Fig. 6 through capillary 26) and a reactive gas (“FUEL IN” in Fig. 6), the mixture being sent to a burner electrode (14d) for detection and analysis of the exhaust gas.  Furthermore, Harman teaches a pressure gauge (36) at a predetermined point inside the exhaust gas analysis apparatus and signal correcting means (38) for correcting measurement errors of the FID based on the measured pressure.  However, notably, the pressure measurement and signal correcting means is with respect to the sample gas line, that is, the exhaust gas, not the reactive gas (the fuel).  Harman states, “the flame ionization analyzer is sensitive to changes in the mass rate of flow of the sample stream, which rate is in turn dependent on the viscosity of the sample gas, in spite of the constant pressure established by pressure regulator 24” (col. 11, lines 6-16; emphasis added).  Applicant has identified a problem in the reactive gas line (the fuel line) based upon pressure differences in the environment of the engine/vehicle (e.g., see pages 1-1-2 of the specification, but such is equally clear throughout the specification).  There is no hint, teaching, suggestion, or motivation in Harman, implicitly or explicitly, that the reactive gas flow needs to be corrected based upon a pressure reading, as claimed.  According to Harman, one having ordinary skill in the art would 
There are various other references cited that have various error correction devices/methods based on pressure detection and/or exhibit detectors/sensors (e.g., a FID) like that of the present invention.  However, each is at least equally deficient. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Monday, June 7, 2021